Citation Nr: 0408683	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  94-16041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to October 
1992.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1999 RO decision which denied service 
connection for a sinus disorder and a skin disorder.  The 
Board remanded these issues to the RO in October 2001 for 
additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran currently does not have a chronic sinus 
disorder including sinusitis.  He currently has rhinitis 
which began after service and was not caused by any incident 
of service.

2.  The veteran's current chronic fungal infection of the the 
toenails (onychomycosis) began during his active duty.  He 
currently does not have any other chronic skin condition.


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Toenail onychomycosis was incurred in active service.  
Any other skin condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection for a sinus disorder and a skin disorder.  He has 
been informed of what evidence he is to submit and what 
evidence the VA is to obtain.  Identified medical records 
have been obtained to the extent possible, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's active duty included some service in Southwest 
Asia during the Persian Gulf War.  However, the conditions 
involved in his claims for service connection do not involve 
"undiagnosed illness" or one of the specified diagnosed 
conditions listed in the legal authority on Gulf War 
illnesses.  Thus those special legal provisions are not 
applicable to his claims.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A.  Sinus disorder

The evidence shows the veteran served on active duty in the 
Army from June 1984 to October 1992.  His service medical 
records note that in February 1992 he was seen for multiple 
symptoms such as a runny nose and sinus tenderness; the 
assessment was sinusitis, for which medication was given.  
There is no indication that sinus X-rays were performed to 
confirm sinusitis.  At the October 1992 service discharge 
examination, the sinuses and nose were normal on clinical 
evaluation; on an accompanying medical history form, the 
veteran denied a history of sinusitis.

Post-service VA medical records show that in June 1994 the 
veteran complained of having a stopped up sinus each morning 
for the past year; the assessment was rule out allergic 
rhinitis.  In July 1996, he complained of having chronic 
nasal congestion; the assessment was rule out allergic 
rhinitis.  In June 1998, the RO received the veteran's claim 
for service connection for a sinus disorder.  VA medical 
records from 1999 to the early 2000s show he was treated for 
a variety of ailments, including various lung disorders such 
as sarcoidosis and pneumonia.  During this time he also gave 
a history of, or was assessed as having, chronic sinusitis 
(see, e.g., February 1999 treatment record) and was given 
medication.  There is no indication that sinus X-rays were 
performed to confirm sinusitis.  At a March 2000 RO hearing, 
the veteran maintained that he had a sinus disorder which 
began in service.

At a December 2001 VA examination, the veteran gave a history 
of having sinus problems since 1991.  The examiner noted that 
there was a diagnosis of chronic sinusitis at a clinic in 
February 1999, and that medication had been given.  On 
current physical examination, the sinuses were normal on 
clinical evaluation and on  X-rays.  The pertinent 
examination diagnosis was chronic rhinitis, on medication.  

The Board notes that while the veteran was seen in service on 
one occasion in 1992 for reported sinusitis, there were no X-
rays to confirm sinusitis at that time.  Moreover, the 
subsequent 1992 service discharge examination showed normal 
sinuses.  Chronic sinusitis is not shown in service, and 
there is no showing of a continuity of symptoms of sinusitis 
after service.  38 C.F.R. § 3.303(c).  In mid-1994, about a 
year and a half after service, the veteran was seen for 
"sinus" symptoms which he said he had for the past year 
(which would make onset after service); the assessment at 
that time was rule out allergic rhinitis.  Technically, 
rhinitis (meaning inflammation of the mucous membrane of the 
nose) is not a sinus disorder.  In any event, chronic 
rhinitis is not shown in service.  Medical records from 1999 
and later refer to sinusitis, yet there were no X-rays to 
confirm true sinusitis.  At the 2001 VA examination, the 
sinuses were normal on clinical and X-ray study.  Since there 
is no current acceptable diagnosis of sinusitis, there is no 
basis for service connection for that particular condition.  
See Degmetich v. Brown, 104 F.3d 1328 (1997).  

Chronic rhinitis was diagnosed at the 2001 VA examination.  
Again, rhinitis is technically not a "sinus" disorder.  
However, even if rhinitis were loosely viewed as being a 
sinus condition, the evidence shows it first appeared after 
service, is not medically linked to service, and thus may not 
be service-connected.

The preponderance of the evidence is against the claim for 
service connection for a sinus disorder.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Skin disorder

Service medical records show that on numerous occasions from 
1987 to 1989 the veteran was seen for pseudofolliculitis 
barbae (PFB), which is a skin irritation of the beard area, 
and he was given a shaving profile.  In June 1989, he had 
removal of condyloma acuminata (venereal warts) from the 
penis.  However, later service medical records, including the 
October 1992 service discharge examination, are negative for 
these particular skin problems.  Post-service medical 
records, including the Deceember 2001 VA examination, also 
are negative for PFB and venereal warts.  As these particular 
skin problems are not currently diagnosed, there is no basis 
for service connection for them.  Degmetich, supra.

At his RO hearing in March 2000, in referring to a skin 
disorder, the veteran described having generalized "bumps" 
on various parts of his body.  However, the service and post-
service medical records are negative for any chronic skin 
disorder of such nature, and thus there is no basis for 
service connection for it.  Id.

The medical records do note the presence of a chronic fungal 
skin disorder of the toenails (onychomycosis) during and 
since service.  During service in early August 1990, toenail 
onychomycosis was noted, and the veteran had just recently 
had one of his toenails removed.  Although this condition was 
not noted at the October 1992 service discharge examination, 
fungal skin infections of this nature often are chronic.  
Post-service medical records show toenail onychomycosis in 
April 1999, and later treatment records incidentally mention 
thickened toenails which typify this condition.  The December 
2001 VA examination also noted dystrophic great toenails 
secondary to chronic fungal infection.  The Board finds that 
there is sufficient continuity of symptomatology to trace 
current toenail onychomycosis to onset during the veteran's 
active duty.  Toenail onychomycosis was incurred in active 
service, warranting service connection.  

In sum, the Board finds that the skin disorder of toenail 
onychomycosis is to be service connected, but that service 
connection may not be given for any other skin condition.  
The benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a sinus disorder is denied.

Service connection for the skin disorder of toenail 
onychomycosis is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



